-.
                                                                  R.
                                                                           R-665

                                                                                 332
                                       OFTICE       OP
                        THE ATTORNEY                  G~RAL
                                     AUSTIN,TEXAS
PRICEDANIEL
ATnlReu GENERAL
                                       September a, 1947                        FAGAN DICKSON
                                                                                 ms8rU~lmANT


        eon.      L.    A.   w00aB
        State Superintendent of Public          Instruction
        Department of Education
        Austin, Texas
        Attn:          Hon. T. M. Trlmble,    Opinion I?o. v-370
                       First Assistant
                                              Re:   Obligation  of the
                                                    City of Tyler to
                                                    assume part of the
                                                    0utBtsnaing        bonded
                                                '< Indebtedness of Rice
                                                   Consolidated School
                                                   District,  having an-             ,.
                                                   nexed a part of the,
                                                   District.
        Dear Sti:
                    We refer to your letter wherein you request
        the opinion OS this office   aonoernlng the obligation  of
        the City of Tyler to assume its pro rata share of the
        outstanding bonded indebtedness or the $36.000.00 schoof
        bonds voted by the Rice Consolidated    School District in
        an election   held on.July 18, 1946, by virtue of the City
        having annexed by oralnance a portion of said school
        diBtriCt   on July 16, 1946, two days before  the bond e-
        lection   was held.
                   The bona transcript     reveals an& the submItted
        facts advise that the schbol bona election        was pro erly
        orderha, that election     notioes were posted on the kith day
        of July, 1946; In the Rice Consoli@ted        School Mstrict,
        to determine the proposition      of the issuance of a,$36,-
        000.00 bona issue to be used for school building PurPoSes
        in Said district    aria * conformity with Articmc2785         and
        2786, V.C.S.,    and that the statutes were fully complied
        with in ordering such eledtion.        The bona eledtlon   was
        held on the date ordered, July 18, 1946, and resulted          in
        a vote in favor of the bona issue.        The returns were pro-
        perly counted and the result declared.        ~The bonds. have
        been Issued and sold in full compliance with the~pro-
        visions of Article     2786, V.C.S.




c
       Hon. L. A. Woods - Page 2
!.   384                                (v-379)


                   After said bond election  had been ordelred
       and due notice given in conformity with law, and two
       days before Said election was to have been held, the
       City Com@.sslon of the City of Tgler by orairmnce ex-
       tended the city limits to inclluae territory   situated
       In several common school districts    adjacent to the
       oity limits without a vote of the people residing     In
       the territory,   which extension included a portion of
       the territory comprising the Rice Consolidated School
       District.
                  The Tyler Independent School District,   by pro-
       ,vls+?ns of the city charter,  Is under the control of the,
       City of Ipgler, and the Tgler Indepencient School District
       limits are cotermlnous with the city limits of the City
       of Tyler.
                     A&Idle 2804, v.c.s.,      provides that whenever
         the limits of a city which constitutes        an Independent
         school district are extended and enlarged so as to em-
        brace the whole or any part of any independent or common
         school district     adjacent to such incorporated    city, tEe
       ~terrltory    so lncltided “shall hereafter become a part and
        portion of the Independent school district         Constituted
        by such Incorporated       city.”   If the city Is such an ln-
         o~orporated city constituting      sn independent sohool dis-
         trict,   then the extension of Its boundaries would auto-
        matically    operate to extend the boundaries of the mural-
         cipally   controlled    Independent school district.     See
        Attorney General Opinion No. V-141 snd 0888s cited there-
        ‘In.
                   Artlole   2805, V.C.S.,   provides   as follows:
                     ‘In all cases where 8 district  Is em-
             bpaaed within an Incorporated     city or town,
             ;io ;ovlaea in the preceding Article      (Art.
                 I:.     . . then such cltr.  town or VillaEe
    Ron. L. A. Woods - Page 3       (v-370)


         the offlceps    of such district   the pro-
.
         portion of the Interest     and principal   of
         such bonded indebtetiess     SOP which It is
         liable."     (Emphasis ana matter In paren-
         thesis added)
               We are advised that In accordance with the
    prOvIsIons of &tlcle     2805, the City or '&ler recog-
    nizes Its llablllty   or obligation    to assume Its pro-
    portionate  part of the school bonded Indebtedness of
    the Rice Consolidated    +zhool District   and other common
    school districts,   portions   of which have been annexed
    to the city by Its ordinance of July 16, 1946, to the
    extent and In the proportionate     amount of bonded ln-
    debtedness that existed as bonded debts of the district
    up to and on the date OS the ennexation,      but that the
    City OS Tyler hesitates    to assume any part OS the ln-
    debtedness created by the Rice Consolidated School Dls-
    trlot by virtue of and pursuant to Its s&o01 bond elec-
    tion held on July 18, 1946.
                 The design or purpose of Articie~2805       seems
    clearly    Intended for the protection      of holders of school
    bonds which constitute       and remain an outstanding lndebt-
    edness against a school district         where a city legally
    annexes adjacent territory        for all purpoaes, both muni-
    cipal and school, and where the territory          annexed em-
    braces a portion or all of another school district           or
    districts.      The Legislature    was cognieant of the fact
    and recognized     therein that all the taxable property OS
    a school district,      such as the Rice Consolidated School
    Dlstrlot,    located within the bounQarles of the tistrlct,
    Is subject to an annual local bona tax or levy for the
    retirement and payment of Its outstanding bonded lndebt-
    edness and Interest      thereon.    AHdoles 2784e and 2795,
    V.C.S.
               Under the Saots'herein  presented,   the 36,000
    school bona voted at the election   held on July 1Q, 1946,
    in the Rice Consolidated   School Dlstrlot   constituted    no
    part of the bonded Indebtedness of that school district
    on July 16, 1946, when a portion of the district       was an-
    nexed to the City of Tyler, or on July,18,     1946, when the
    bonds were voted by the district,   for the obvious reason
    that there could be no Indebtedness therefor against the
    district  until such time as the same had been legally
    issued and sold.   Indeed, under the provisions      OS Artl-
    cle 2786a, V.C.S.,  In some Instances where sohool bonds
    remain unsold they may be revoked or ancelled         by the
           Hon. L. A.    wood8   -’ Page 4   (V-370)


           voters at an election     called forthat    purpose, ana
           thus thexreation     of,8 new bonded indebtedness against
           the. school district    may thereby ,be ef+tlvely      prevent-
           ed.    Flatonla Independent School Mstrlet        v. Broeche,
           (Clv. APR..) 176 S.W. (2d) 223, Grit refused for want of
           merit.

                        ,The question then arises as to whether the
            City of Tyle~;by      reason ofthe      fact that.the Rice Con-
            solidated    Soh~ol District    some few days (July 8, 1946)
            Prior to the.date when the clt          annexed part of the als-
            trlct   to the city, (July 16, 191 6) had legally        called a
            school election     to be held in .me diBtPiCt,       was   thereby
           prohibited     frog annexing any portion of sala’school           area
            until such a date or time whefi’the qontemplated bonded
            lndebtedness.agalnst      the district    would be finally      con-
            summated. ‘. We,have been tunable to find a ease or a stat-
           ute in point which WOUld~sUstain the proposition              thus
           advanced.      It Is, our opinion that a home-rule city,          such
            as 1s the City of Tyler, which has the necessary power
            to annex adaitional      adjacent terrltory’to     Its city llm-
            Its andwhich exercises        that power In accordance with
           the provisions      of &tlcle    11’75, Subsection 2, V.C.S.,
           antiIts charter provisions appertainingthereto, would
           not Abe prohibited     from legally     exercising  such power
          ‘by, the,actlon     of an adjacent school district       In calling
           a sehool bondelection         to be,held In the dlstrlct,       pro-
           vided the area ln question to,be annexed does not eon-
            stltute   a pax-t of an lncorporitea~clty.
                      The only llmltatlon       on the poweD of a home-
          rule city to annex additional         territory   under Its char-
           ter, adopted according to the Home-Rule Amendment, &tl-
           cle XI, Section 5, Constitution         of Texas, and Enabling
          Act, Article     1175, Subsection 2, V.C.S.,        Is that It be
          adjacent thereto and not a part of any other lncorpor-
          ated city.      City of Houston v. State, Rx Fe1 City of
          West University     Place (Sup. Ct.) 176 S.W. (26) 928. The
           Courts are not ooncernedwit+ the motive of the govern-
          flus body of the city in undertaking to annex territory.
          Thbis power of’ a home-rule olty to fix boundarier ti
          annex territory     being a leglslatlve       power’whlch Is not          .
           subjdct to revision     by the judicial      power, It hollows
           that it is ,subject only to such further llmlttiti?n         con-
           sistent wlth.the Home-Rule Amendment as the I@giSbtUPe
          ~may,prescrlbe.     City, of'lioustqi ,cape, ‘supra,, and other
           cases therein cited.              ‘.



                                                                                        ,>
                                                                                         .;
‘_   ‘.
                -;
i
    .
c




        Eon. L. A.   Woods - Page 5      (V-370)


                     The problem presented herein is not a case
         for the appllcatlon     of the rule of this State announced
         in State v. Baker (Sup. Ct.),         40 S.W. (26) 41, that
        where coordinate     jurisdiction      over a particular     sub-
         ject matter 1s vested in two dlstltict        tribunals,     the
         tribunal first    acquiring    jurisdiction   has the right to
        retain jurisdictionuntil it has oompietely disposed
        of ~11 matters and Issues ao presented to it,, and no
         oootidinate tribunal &as any right to ‘interfere          with the
        trfbunal first acquiring jurlsdiotloni            The City of
        Tyler has the right to provide ror Its natural and &o-
        noaric growth or expansion by the annexation of adaltlon-
        al territory    to its olty Units and may legally           annex
        the area in question even though it oonstltutes             a por-
        tion oS a legally     created school district.         The Rice
        Consolidated    School District,      on the other hand, has
        no authority to annex or attach to Its area any terri-
        tory comprising a part of the City of Tyler or Its ln-
        de&Xulent sohool district.          The subject matter here
        Involved with respect to the Rice District           relates     to
        Its authority    to exeoute school bonds for school bullcl-
        lng purposes; the subject matter with respect to the
        City of T@er concerns its authority to annex addltlon-
        al terrltbry    to the city for all purposes.         J~lsdlctlon
        In these matters la separate and distinct,           the parties
        involved having no coordinate         or concurrent    jurisdiction
        In either matter.
                  Under the facts submitted and based on our oon-
        struotlon of laws hereinabove noted, It Is our opinion
        that the City of Tyler Is not liable   OP obligated to
        assume any part of the $36,000.00 bpnded Indebtedness of
        the Rice Consolidated  School District  where said bonded
        indebtednesswas created by said District    after the ef-
        Sective date of the annexation ordinance.
                   Whether or not the ordlnanoe In question was
        legally executed   or enaoted In accordance with the laws
        and the city charter provisions,we cannot advise.       ‘The
        validity  thereof depends upon the determination    of Sect
        questions beyond the provlhce OS this office.     Common
        School District   No. 16 v. Keeling,  261 S.W. 364.
                  We have assumed for the purposes of this opln-
        ion that the taxable valuation oS the Rice Consolidated
        Sehool Dietriot  remaining after the said annexation of
        a part of Its territory   by the City of Tyler Is suffl-
        olent to meet the interest   and principal payments on the
                                                             .


                                                                 L




Hon. .L. A. Woods -,Page 6     (v-370)


bonds voted by the Rice district on July la, x94&
as and when they beeoms due and payable.


           Under the Sdcts submitted, t&e City
     of Tyler is not liable or le
     gated to assume anj part of
     bonded .lndebtedness of the
     dated School Dlstriot,   where said bonded
     indebtedness was voted after the effective
     date, of the city ordinance. anne
     nortion o? the said school dlstrio
                                      Ta    8Fea
     to- the City of Tyler for all puqwses.
     Mt. 2804; 2805, V.C.S.
                                 Very truly your8
                             AT’PORREX OXHIQUL   OF   THIS


                             By-